                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


ICS NORTH AMERICA CORP.,
              Plaintiff,                        No. 19-11521
v.                                              District Judge Paul D. Borman
                                                Magistrate Judge R. Steven Whalen
COLLAGE.COM, INC.,
              Defendant.
                                        /

                                        ORDER
       For the reasons and under the terms stated on the record on October 10, 2019,

Plaintiff’s Motion for Leave to Conduct Discovery Pursuant to Fed.R.Civ.P. 56(d) [ECF
No. 14] is GRANTED IN PART.
       Plaintiff and Defendant may both conduct discovery limited to the specific breach

of contract/force majeure issues raised in Defendant’s motion to dismiss and/or for
summary judgment [ECF No. 9]. All such discovery will be completed within 60 days of

the date of this Order.

       IT IS SO ORDERED.

                                            s/R. Steven Whalen
                                            R. STEVEN WHALEN
                                            UNITED STATES MAGISTRATE JUDGE



Dated: October 15, 2019
                             CERTIFICATE OF SERVICE
       I hereby certify on October 15, 2019, that I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 15, 2019.
